Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 26, 2015

The Court of Appeals hereby passes the following order:

A15A2341. THOMAS L. PYBURN v. THE STATE.
A15A2342. THOMAS L. PYBURN v. LOLA B. JAMSKY, CLERK.

      Thomas Pyburn was convicted of incest and sentenced to 20 years
imprisonment. We affirmed his conviction on direct appeal. Pyburn v. State, 301 Ga.
App. 372 (687 SE2d 909) (2009). In February 2014, Pyburn filed an application for
out-of-time review by the Sentence Review Panel. After the trial court denied his
application, Pyburn filed a notice of appeal, which has been docketed in this Court
as Case No. A15A2341.
      Before Pyburn’s appeal in Case No. A15A2341 was docketed in this Court, he
filed a petition for a writ of mandamus in the trial court. In his petition, Pyburn
sought an order compelling the Clerk of the Court to process his direct appeal from
the denial of his application for out-of-time review by the Sentence Review Panel.
The trial court issued an order denying the filing of Pyburn’s petition without the
payment of costs by him. Pyburn then filed a notice of appeal from that order, which
has been docketed in this Court as Case No. A15A2342.
      The Supreme Court has exclusive appellate jurisdiction over all cases involving
extraordinary remedies, including mandamus. See Ga. Const. of 1983, Art. VI, Sec.
VI, Par. III (5); Ladzinske v. Allen, 280 Ga. 264, 264 (626 SE2d 83) (2006) (“[C]ases
involving the grant or denial of mandamus are within the exclusive jurisdiction of
[the Supreme] Court without regard to the underlying subject matter or the legal
issues raised.” (punctuation omitted)). Accordingly, Case No. A15A2342 is hereby
TRANSFERRED to the Supreme Court for disposition. In the interests of judicial
economy and judicial comity, Case No. A15A2341 also is TRANSFERRED to the
Supreme Court.

                                 Court of Appeals of the State of Georgia
                                                                      08/26/2015
                                        Clerk’s Office, Atlanta,____________________
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                        Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                 , Clerk.